Case 5:19-cv-03686-CFK Document3 Filed 08/26/19 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CLAUDIO BERTI, EXECUTOR OF THE ESTATE
OF ANNA MARIA ORECCHIA, deceased

Plaintiff : CIVIL ACTION
Vv. : JURY TRIAL
DEMANDED
AIRBNB, INC. and LUNA BARAKAT :
Defendants : No. 19-3686
AMENDED COMPLAINT

 

NOW, comes Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria
Orecchia, deceased, by and through his undersigned counsel, Munley Law, P.C.,
and avers as follows:

THE PARTIES

1. Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria
Orecchia, deceased, (“Plaintiff”), is a competent adult individual and a citizen of
Idaho who resides at 812 E. 7" St., Moscow, Idaho 83843.

2. Defendant Airbnb, Inc., upon information and belief, is an
incorporation and/or other business entity organized and existing under the laws of
the State of California with its principal place of business at 888 Brannan Street,

Ath floor, San Francisco, California 94103.
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 2 of 15

3. Defendant Luna Barakat, upon information and belief, is a competent
adult individual and a citizen of Pennsylvania who owns premises located at 1050
North Plymouth Street, Allentown, Pennsylvania 18109-1558.

JURISDICTION AND VENUE

4. The amount in controversy in this matter exceeds the sum or value of
$75,000.

5. This Court has jurisdiction over this matter pursuant to 28 U.S.C.
§1332(a)(1) because the matter in controversy exceeds the sum or value of $75,000
and is between citizens of different states.

6. Venue is proper pursuant to 28 U.S.C. § 1391(b), as a substantial part
of the events or omissions giving rise to the claim occurred in this district.

FACTUAL ALLEGATIONS

7. At all times pertinent hereto, Defendant Luna Barakat owned,
managed, controlled, supervised, inspected, repaired and/or operated the property,
including the basement stairs area located at 1050 North Plymouth Street,
Allentown, Pennsylvania 18109.

8. At all times pertinent hereto, Defendant Airbnb, Inc., owned and/or
operated/ and/or controlled the improperly designed, constructed, deteriorated or
inherently defective basement stairs located at 1050 North Plymouth Street,

Allentown, Pennsylvania 18109.
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 3 of 15

9. At all times pertinent hereto, it was the duty of Defendant Airbnb,
Inc., and Defendant Luna Barakat to maintain the aforementioned premises.

10.  Atall times pertinent hereto, it was the duty of Defendant Airbnb,
Inc., and Defendant Luna Barakat to make the subject premises safe for ordinary
and foreseeable use and to make sure no dangerous and hazardous conditions
existed.

11.  Atall times pertinent hereto, it was the duty of Defendant Airbnb,
Inc., and Defendant Luna Barakat to make sure the subject premises was in a safe
condition for tenants and/or transient lodgers and not dangerous.

12.  Atall times material hereto, the Plaintiff's deceased, Anna Maria
Orecchia, and the Plaintiff's brother, Marco Berti, rented a home through
Defendant Airbnb, Inc., owned by Defendant Luna Barakat located at 1050 North
Plymouth Street, Allentown, Pennsylvania 18109 from 11/16/17 to 11/30/17.

13. The Plaintiffs brother, Marco Berti, used Defendant Airbnb, Inc.’s
website, and, as a business invitee, relied upon Defendant Airbnb, Inc.’s selection
of properties to be safe and free of dangerous and hazardous conditions.

14. Defendant, Airbnb, Inc., and Defendant Luna Barakat advertised the
presence and use of the basement laundry facilities to prospective tenants and/or

transient lodgers.
+

Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 4 of 15

15. Onor about November 18, 2017, in the very early hours of the
morning, Plaintiff's deceased was a transient lodger at the aforementioned
premises and was lawfully descending the basement stairs when suddenly and
without warning she was caused to fall down the stairs due to their defective and
dangerous condition and sustain fatal injuries, as described in detail below, which
ultimately resulted in Plaintiff's decedent’s death.

16. Upon information and belief, Defendants had actual and/or
constructive notice and therefore were or should have been aware of the
improperly designed, constructed, deteriorated or inherently defective basement
stairs located on the property located at 1050 North Plymouth Street, Allentown,
Pennsylvania 18109, prior to Plaintiff's decedents’ injuries, but failed to remedy
the situation.

17. The aforementioned incident was due to the negligent conduct,
careless conduct, gross, wanton, and reckless conduct of Defendants and in no way
due to any negligent act or failure to act on part of Plaintiff.

18. As adirect and proximate result of the of the negligent, careless,
gross, wanton, and reckless conduct of Defendants as hereinafter set forth more
fully at length, Plaintiff's decedent suffered the following: multiple left rib
fractures, left scapular fracture, multiple areas of hemorrhage, left traumatic

hemopneumothorax, laceration to the occipital portion of the head, nondisplaced
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 5 of 15

skull fracture, headaches, intraparenchymal hemorrhage, pneumothorax, all of
which caused her great pain and suffering and mental anguish and resulted in her
death on November 27, 2017.

19. Asadirect and proximate result of the negligence, careless, gross,
wanton, and reckless conduct of Defendants as hereinafter set forth more fully, the
children of Plaintiff's decedent, Anna Maria Orecchia, suffered the loss of their
mother.

20. Asadirect and proximate result of the negligence, careless, gross,
wanton, and reckless conduct of Defendants as hereinafter set forth more fully,
Plaintiff's decedent suffered conscious physical and mental pain and suffering prior
to her death.

COUNT ONE

Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria Orecchia, deceased
v. Airbnb, Inc.
Survival Act

21. Paragraphs 1-20 above are incorporated herein by reference as if fully
set forth here at length.

22. Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria
Orecchia, deceased, brings this action on behalf of the Estate of Anna Maria
Orecchia, deceased, as Executor of the estate, under and by virtue of the Probate,

Estate and Fiduciary Code of Pennsylvania, 20 Pa. C.S.A. §3373 and the

Pennsylvania Survival Act, 42 Pa. C.S.A. §8302.
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 6 of 15

23. The decedent, Anna Maria Orecchia, did not institute suit during her
lifetime against Defendant Airbnb, Inc. in this action for the damages resulting
from or the injuries caused by the negligent acts and omissions which resulted in
harm to, and the eventual death of Anna Maria Orecchia.

24. The aforementioned incident was due to the negligent conduct,
careless conduct and gross, wanton and reckless conduct of Defendant Airbnb,
Inc., and in no way due to any negligent act or failure to act on the part of the
Plaintiff's decedent Anna Maria Orecchia.

25. Asadirect and proximate result of the negligent acts and omissions of
Defendant Airbnb, Inc., as set forth in this Complaint, decedent Anna Maria
Orecchia sustained pain and suffering, both physical and mental, prior to her death.

26. The negligent conduct, careless conduct, and gross, wanton and
reckless conduct of Defendant Airbnb, Inc., in its own right and by and through the

acts and or omissions of the Defendant Luna Barakat, consisted of the following:

a. failure to warn Plaintiff's decedent of the existence of the
unreasonably dangerous condition on its property;

b. failure to properly prevent a dangerous and hazardous condition when
Defendant knew or should have known of the condition;

c. failure to properly inspect the premises for the existence of a

dangerous condition which is described in this Complaint;
Case 5:19-cv-03686-CFK Document3 Filed 08/26/19 Page 7 of 15

d. failure to remove or remediate the unreasonably dangerous condition;

e. failure to place barricades around the basement stairs which were in a
defective and dangerous condition;

f. failure to place warning markers at the basement stairs which were in
a defective and dangerous condition;

g. created a dangerous condition on the premises which is described in
this Complaint and/or failure to remediate or remove the dangerous
and defective condition;

h. failure to properly maintain the property;

i. failure to have proper policies, procedures and safety measures and
standards addressing dangerous conditions within its premises;

j. failed to exercise reasonable care for the rights and safety of the
invited public within it premises, and in particular the rights and
safety of Plaintiff's decedent;

k. failure to properly maintain the premises so that it did not impose an
unreasonable risk of harm to the public, including the Plaintiff's
decedent;

|. failure to properly maintain the premises so that it did not impose an
unreasonable risk of harm to tenants and/or transient lodgers,

including the Plaintiff's decedent;
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 8 of 15

m. such other acts of negligence, gross negligence, recklessness, and/or
wanton and/or willful misconduct, as shall be discovered during the
course of proper discovery under the applicable Federal Rules of Civil

Procedure.

27. Asadirect and proximate result of the negligent acts and omissions of
Defendant Airbnb, Inc., as set forth in this Complaint, Plaintiff's decedent, Anna
Maria Orecchia, sustained conscious pain and suffering, both mental and physical,
prior to her death.

28. Asadirect and proximate result of the negligent acts and omissions of
Defendant Airbnb, Inc., Plaintiff's decedent, Anna Maria Orecchia, died and
suffered the loss of the pleasures and enjoyment of life.

WHEREFORE, Plaintiff, Claudio Berti, Executor of the Estate of Anna
Maria Orecchia, deceased, demands judgment in his favor and against Defendant
Airbnb, Inc. in an amount in excess of $75,000.00 plus delay damages, costs and

such other relief as this Court deems appropriate.

COUNT TWO
Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria Orecchia, deceased
v. Airbnb, Inc.
Wrongful Death Action

29. Paragraphs 1-28 above are incorporated herein by reference as if fully

set forth here at length.
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 9 of 15

30. Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria
Orecchia, deceased, brings this action pursuant to the Pennsylvania Wrongful
Death statute, 42 Pa.C.S.A. §8301 on behalf of the following persons who are the
only persons entitled to recover damages in this action resulting from the death of

Anna Maria Orecchia, deceased:

a.Claudio Berti, residing at 812 E. 7" St., Moscow, Idaho 83843;
b. Marco Berti, residing at Via del Casaletto, 40 00151 Roma, Italy.

31. No other action for wrongful death of the decedent has been
commenced against any of the Defendants in the instant case.

32. Asadirect and proximate result of the negligence of Defendant
Airbnb, Inc. and the resulting death of the decedent Anna Maria Orecchia, Plaintiff
Claudio Berti, Executor of the Estate of Anna Maria Orecchia, deceased, has
incurred medical, funeral, burial, estate and administrative expenses.

33. Asadirect and proximate result of the negligence of Defendant
Airbnb, Inc. and the resulting death of the decedent Anna Maria Orecchia, Plaintiff
Claudio Berti and Marco Berti have suffered a loss of the services, society,
comfort, companionship, cooperation, affection, assistance, guidance, teaching,
training, advice, education, care, emotional support, and/or moral upbringing of the

decedent, Anna Maria Orecchia.
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 10 of 15

WHEREFORE, Plaintiff, Claudio Berti, Executor of the Estate of Anna
Maria Orecchia, deceased, demands judgment in his favor and against Defendant
Airbnb, Inc. in an amount in excess of $75,000.00 plus delay damages, costs and
such other relief as this Court deems appropriate.

COUNT THREE
Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria Orecchia, deceased
v. Luna Barakat
Survival Act

34. Paragraphs 1-33 above are incorporated herein by reference as if fully
set forth herein at length.

35. Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria
Orecchia, deceased, brings this action on behalf of the Estate of Anna Mara
Orecchia, as administrator of the estate under and by virtue of the Probate, Estate
and Fiduciary Code of Pennsylvania, 20 Pa.C.S.A. §3373 and the Pennsylvania
Survival Act, 42 Pa.C.S.A. §8302.

36. The decedent, Anna Maria Orecchia, did not institute suit during her
lifetime against Defendant Luna Barakat in this action for the damages resulting
from or the injuries caused by the negligent acts and omissions which resulted in
harm to, and the eventual death of Anna Maria Orecchia.

37. The aforementioned incident was due to the negligent conduct,

careless conduct and gross, wanton and reckless conduct of Defendant Luna
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 11 of 15

Barakat and in no way due to any negligent act or failure to act on the part of the

Plaintiff's decedent Anna Maria Orecchia.

38.

As a direct and proximate result of the negligent acts and omissions of

Defendant Luna Barakat as set forth in this Complaint, decedent Anna Maria

Orecchia sustained pain and suffering, both physical and mental, prior to her death.

39.

The negligent conduct, careless conduct, and gross, wanton and

reckless conduct of Defendant Luna Barakat, consisted of the following:

a.

failure to warn Plaintiffs decedent of the existence of the

unreasonably dangerous condition on its property;

. failure to properly prevent a dangerous and hazardous condition when

Defendant knew or should have known of the condition;

failure to properly inspect the premises for the existence of a
dangerous condition which is described in this Complaint;

failure to remove or remediate the unreasonably dangerous condition;
failure to place barricades around the basement stairs which were in a
defective and dangerous condition;

failure to place warning markers at the basement stairs which were in

a defective and dangerous condition;
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 12 of 15

g. created a dangerous condition on the premises which is described in
this Complaint and/or failure to remediate or remove the dangerous
and defective condition;

h. failure to properly maintain the property;

i. failure to have proper policies, procedures and safety measures and
standards addressing dangerous conditions within its premises;

j. failed to exercise reasonable care for the rights and safety of the
invited public within it premises, and in particular the rights and
safety of Plaintiff's decedent;

k. failure to properly maintain the premises so that it did not impose an
unreasonable risk of harm to the public, including the Plaintiff's
decedent;

1. failure to properly maintain the premises so that it did not impose an
unreasonable risk of harm to tenants and/or transient lodgers,
including the Plaintiff's decedent;

m. such other acts of negligence, gross negligence, recklessness, and/or
wanton and/or willful misconduct, as shall be discovered during the
course of proper discovery under the applicable Federal Rules of Civil

Procedure.
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 13 of 15

40. Asadirect and proximate result of the negligent acts and omissions of
Defendant Luna Barakat, as set forth in this Complaint, Plaintiff's decedent, Anna
Maria Orecchia, sustained conscious pain and suffering, both mental and physical,
prior to her death.

41. Asadirect and proximate result of the negligent acts and omissions of
Defendant Luna Barakat, Plaintiff's decedent, Anna Maria Orecchia, died and
suffered the loss of the pleasures and enjoyment of life.

WHEREFORE, Plaintiff, Claudio Berti, Executor of the Estate of Anna
Maria Orecchia, deceased, demands judgment in his favor and against Defendant
Luna Barakat in an amount in excess of $75,000.00 plus delay damages, costs and

such other relief as this Court deems appropriate.

COUNT FOUR
Plaintiff, Claudio Berti, Executor of the Estate of Anna Maria Orecchia, deceased
v. Luna Barakat
Wrongful Death Action
42. Paragraphs 1-41 above are incorporated herein by reference as if fully
set forth here at length.
43. Plaintiff, Plaintiff, Claudio Berti, Executor of the Estate of Anna
Maria Orecchia, deceased, brings this action pursuant to the Pennsylvania
Wrongful Death statute, 42 Pa.C.S.A. §8301 on behalf of the following persons

who are the only persons entitled to recover damages in this action resulting from

the death of Anna Maria Orecchia, deceased:
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 14 of 15

a. Claudio Berti, residing at 812 E. 7" St., Moscow, Idaho 83843
b. Marco Berti, residing at Via del Casaletto, 40 00151 Roma, Italy

44. No other action for wrongful death of the decedent has been
commenced against any of the Defendants in the instant case.

45. Asadirect and proximate result of the negligence of Defendant Luna
Barakat and the resulting death of the decedent Anna Maria Orecchia, Plaintiff
Claudio Berti, Executor of the Estate of Anna Maria Orecchia, deceased, has
incurred medical, funeral, burial, estate and administrative expenses.

46. Asadirect and proximate result of the negligence of Defendant Luna
Barakat and the resulting death of the decedent Anna Maria Orecchia, Plaintiff
Claudio Berti and Marco Berti have suffered a loss of the services, society,
comfort, companionship, cooperation, affection, assistance, guidance, teaching,
training, advice, education, care, emotional support, and/or moral upbringing of the
decedent, Anna Maria Orecchia.

WHEREFORE, Plaintiff, Claudio Berti, Executor of the Estate of Anna
Maria Orecchia, deceased, demands judgment in his favor and against Defendant
Luna Barakat in an amount in excess of $75,000.00 plus delay damages, costs and
such other relief as this Court deems appropriate.

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a jury trial as to all issues so triable as a matter of
Case 5:19-cv-03686-CFK Document 3 Filed 08/26/19 Page 15 of 15

right pursuant to Federal Rule of Civil Procedure 38(b)(1).

Munley Law PC

BY: ie Make 9

Robert W. Munley, II

0.: 79706 iain WL

Ciara L. DeNaples
ID No.: 318423
Attorneys for Plaintiff
